IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-178-CV 



GOVERNMENT PERSONNEL MUTUAL LIFE INSURANCE COMPANY,


	APPELLANT

vs.



ETHAN GOMER, JR.,

	APPELLEE


 


FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 131,779-C, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING

 


PER CURIAM


	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file its
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on April 8, 1993.  Appellant has not filed a
statement of facts.  Accordingly, appellant's brief was due thirty days after the filing of the
transcript, on May 10, 1993.  See Tex. R. App. P. 5(a).  Appellant has not filed its brief. 
Moreover, appellant has not filed a motion for extension of time showing a reasonable explanation
for the omission.  See Tex. R. App. P. 74(n).  Accordingly, we dismiss this appeal for want of
prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App.--Austin 1976, writ dism'd
w.o.j.).

[Before Justices Powers, Kidd and B. A. Smith]
Dismissed for Want of Prosecution
Filed:  June 9, 1993
[Do Not Publish]